DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-22 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered.
Applicant argues (pp 7) that the amendments to the claims overcome the 112b rejection.  In response to the argument, Examiner respectfully agrees.  The 112b rejections have been withdrawn.
Applicant argues (pp 7-9) that the prior art of record does not disclose “receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the 
Applicant argues (pp 7-9) that the prior art of record does not disclose “receiving predetermined test configuration data that is unique to capabilities and properties of the customer network in which the VNFs are to be commissioned”.  In response to the argument, Examiner respectfully disagrees. Tejaprakash teaches, as Applicant notes, on test packages.  Each of the test packages can be chosen based on customer types.  [0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  This paragraph shows that the test packages contain predetermined test configuration data that is based on test package source, where the sources are types of customers.  This data is particular to a customer - and it is included in the test package (ie. predetermined).
Please see updated office action below in view of US PGPub 2019/0104047 (Tejaprakash) and US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018.  Further in view of US PGPub 2020/0028772 (Laslau) regarding the testing component being logically distinct from other components/instances (Claims 2-3).  Further in view of US PGPub 2019/0342187 (Zavesky) regarding instantiation of more than two VNFCIs (Claims 5, 13).  Further in view of US PGPub 2019/0052548 (Kojukhov) regarding certification/validations (Claims 6-9, 12, 16, 18-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0104047 (Tejaprakash) in view of US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018.

Regarding Claim 1:
Tejaprakash teaches A method of testing a plurality of virtual network functions (VNFs) by a VNF testing component (Fig 2, Test Control device 220) during pre-deployment commissioning of the plurality of VNFs in a virtualized environment of a customer network ([0069] test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking), the method comprising: 	
during the pre-deployment commissioning of the plurality of VNFs, causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (Fig 5, instantiated VNF in the test bed environment) and a second VNFCI of a second VNF ([0064] other (instantiated) VNFs);  ([0069] test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking.  [0080] As shown by reference number 560, based on test controller 516 invoking the set of test cases, test controller 516 can instantiate the VNF in test bed 522, and can configure testing. For example, as shown in FIG. 6, test controller 516 can perform an instantiation step 608. Based on performing instantiation step 608, test controller 516 can perform testing 610).  This shows that each VNF is instantiated in the test environment (pre-deployment).
receiving at least one test package ([0047] test package, previous test packages) containing configuration data (ie. configuration for tests) for commissioning the plurality of VNFs ([0069] multiple VNFs);  ([0041] The test package can include VNF or other SDN functionality for deployment to perform SDN in a network.  The test package can include tests, test scripts, use cases (e.g., to auto generate tests), and/or the like.  The test package can include selection of tests, configuration for tests, and/or the like.  [0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography)
receiving predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases) that is unique to capabilities and properties of the customer network (ie. user, vendor, company, industry, geography) in which the VNFs ([0069] multiple VNFs) are to be commissioned;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0078] FIG. 5, reference number 550, during pre-build phase 504, test controller 516 can generate test cases from a set of test models, and can store the set of test cases for subsequent use. In this way, test controller 516 pre-configures a repository of test cases that can be used for testing a VNF when a VNF is subsequently received and facilitates reuse of test cases for multiple VNFs)
configuring the first and second VNFCIs (Fig 5, instantiated VNF in the test bed environment, [0064] other (instantiated) VNFs) based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases);  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases.  [0081] As shown by reference number 562, test controller 516 can select a set of test cases for testing the VNF in test bed 522, which can correspond to test case definition step 612, VNF or service grouping step 614 (e.g., classifying the VNF based on a type of the VNF to select test cases matching the type of the VNF).  The VNFCIs are configured in the test bed based on the test packages and selected test cases.
based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases), instructing the first VNFCI (Fig 5, instantiated VNF in the test bed environment) to interoperate directly with the second VNFCI ([0064] other (instantiated) VNFs) in a predetermined manner;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0064] test control device 220 can execute testing for a test package in connection with other VNFs and SDNs that are to be used for networking to ensure interoperability of current VNFs and SDNs and one or more VNFs or SDNs of the test package).   The test cases are selected based on the received test packages.  The testing is performed between the instantiated VNFs to ensure interoperability.
and determining whether the second VNFCI ([0064] other (instantiated) VNFs) reacts to the instructed direct interoperation in an expected manner (ie. satisfies testing criteria).  ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF)). This shows that if the test is successful then the VNF (second VNFCI) has reacted in an expected manner, ie. acceptable for deployment.
Tejaprakash teaches utilizing a received test package along with previous test packages to determine which previous/pre-configured test cases are a match for configuring the VNFCIs for testing ([0047][0078]).  Tejaprakash does not teach on utilizing a cloud service archive (CSAR) format for these test packages.   Tejaprakash is silent on receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs and configuring the first and second VNFCIs based on the CSAR file and the predetermined test configuration data.  Tejaprakash is also silent on causing instantiation of a first VNF component the second VNF being different from the first VNF.  
Melkild teaches, in the same field of endeavor, an VNF onboarding process 800 (Fig 8) for a VNF which include one or more Virtual Deployment Units (VDUs) composed of multiple VNFCs. Virtual Deployment Unit (VDU) that contains multiple VNFCs, Col 14 ln 36-38.
Melkild also teaches causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) and a second VNFCI (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) of a second VNF,  (A VNFC Descriptor 300 may also include an order attribute 310. An order attribute may be used to control the start/stop order of the VNFCs during VNF lifecycle operations such as instantiate and upgrade, Col 7 ln 42-45. the APPC 689 retrieves VNF package archives 500 (See FIG. 5) or package contents 502-542 (See FIG. 5) directly from an SDC 648 in order to instantiate a VNF, Col 11 ln 28-31.  The terms VNFC and VNFC Instance (VNFCI) may be used Interchangeably herein, Col 3 ln 34-36)
the second VNF being different (ie. different types) from the first VNF,  (An SDNC 154 may support multiple VNFs/PNFs and multiple types of VNFs/PNFs, Col 5 ln 60-61.  One or more VNFC instances (VNFCIs) 632 and 634 may reside in VC 606. In accordance with one or more embodiments of the present application, the VNFCIs 632 and 634 are instances of different types of VNFCs, Col 9 ln 58-61)  
receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43);   (The Cloud Service Archive (CSAR) format is used for delivery of VNF packages 400 (See FIG. 4). A CSAR file is a zip file with a well-defined structure, Col 8 ln 27-29.  The VNF provider generates an archive 804 that contains the contents in compliance with the requirements of the destination SDC 648 (See FIG. 6)/106 (See FIG. 1).  The archive may be in the Cloud Service Archive (CSAR) format, Col 14 ln 50-56.  Once the package archive is received by the SDC 648 (See FIG. 6), the manifest file 504 (See FIG. 5) is located and processed 808)
configuring the first and second VNFCIs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) based on the CSAR file;  (Once a VNF is instantiated, the APPC 689 may control, monitor, and update its configuration based on interfaces 692 that it is required to provide. As each VNF is comprised of one or more VNFCs 632-634, the configuration and monitoring interface is implemented on at least one of the VNFCs 632 or 634. Given this, the interfaces 692 are instantiated in one or more VNFCIs 626, Col 11 ln 36-43.  In step 810, the SDC 648 (See FIG. 6)/106 (See FIG. 1) on-boards the traditional VNF package components.  Once the VNFD file 502 (See FIG. 5) is on-boarded, additional VNF package components 406-414 (See FIG. 4) are located and processed, Col 15 ln 3-4, 22-24)
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Tejaprakash with the teachings of Melkild, so as to include causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF and a second VNFCI of a second VNF, the second VNF being different from the first VNF and receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs and configuring the first and second VNFCIs based on the CSAR file and the predetermined test configuration data.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide the VNF test (see Melkild Col 8 ln 27-29) which would allow for a more dynamic automation of the instantiation of specific types of VNFs for testing by providing archive cloud specifics for the different types of VNFs.

Regarding Claim 21:
Tejaprakash teaches An apparatus (Fig 2, Test Control Device 220), comprising: at least one processor ([0032] processor 320 includes one or more processors capable of being programmed to perform a function); and at least one memory including computer program code that, when executed by the at least one processor (Fig 3, processor 320), cause the apparatus (Fig 2, Test Control Device 220) at least to perform operations comprising:
during the pre-deployment commissioning of the plurality of VNFs, causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (Fig 5, instantiated VNF in the test bed environment) and a second VNFCI of a second VNF ([0064] other (instantiated) VNFs);  ([0069] test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking.  [0080] As shown by reference number 560, based on test controller 516 invoking the set of test cases, test controller 516 can instantiate the VNF in test bed 522, and can configure testing. For example, as shown in FIG. 6, test controller 516 can perform an instantiation step 608. Based on performing instantiation step 608, test controller 516 can perform testing 610).  This shows that each VNF is instantiated in the test environment (pre-deployment).
receiving at least one test package ([0047] test package, previous test packages) containing configuration data (ie. configuration for tests) for commissioning the plurality of ([0069] multiple VNFs);  ([0041] The test package can include VNF or other SDN functionality for deployment to perform SDN in a network.  The test package can include tests, test scripts, use cases (e.g., to auto generate tests), and/or the like.  The test package can include selection of tests, configuration for tests, and/or the like.  [0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography)
receiving predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases) that is unique to capabilities and properties of the customer network (ie. user, vendor, company, industry, geography) in which the VNFs ([0069] multiple VNFs) are to be commissioned;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0078] FIG. 5, reference number 550, during pre-build phase 504, test controller 516 can generate test cases from a set of test models, and can store the set of test cases for subsequent use. In this way, test controller 516 pre-configures a repository of test cases that can be used for testing a VNF when a VNF is subsequently received and facilitates reuse of test cases for multiple VNFs)
configuring the first and second VNFCIs (Fig 5, instantiated VNF in the test bed environment, [0064] other (instantiated) VNFs) based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases);  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases.  [0081] As shown by reference number 562, test controller 516 can select a set of test cases for testing the VNF in test bed 522, which can correspond to test case definition step 612, VNF or service grouping step 614 (e.g., classifying the VNF based on a type of the VNF to select test cases matching the type of the VNF).  The VNFCIs are configured in the test bed based on the test packages and selected test cases.
based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases), instructing the first VNFCI (Fig 5, instantiated VNF in the test bed environment) to interoperate directly with the second VNFCI ([0064] other (instantiated) VNFs) in a predetermined manner;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0064] test control device 220 can execute testing for a test package in connection with other VNFs and SDNs that are to be used for networking to ensure interoperability of current VNFs and SDNs and one or more VNFs or SDNs of the test package).   The test cases are selected based on the received test packages.  The testing is performed between the instantiated VNFs to ensure interoperability.
and determining whether the second VNFCI ([0064] other (instantiated) VNFs) reacts to the instructed direct interoperation in an expected manner (ie. satisfies testing criteria).  ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF)). This shows that if the test is successful then the VNF (second VNFCI) has reacted in an expected manner, ie. acceptable for deployment.
Tejaprakash teaches utilizing a received test package along with previous test packages to determine which previous/pre-configured test cases are a match for configuring the VNFCIs for testing ([0047][0078]).  Tejaprakash does not teach on utilizing a cloud service archive (CSAR) format for these test packages.   Tejaprakash is silent on receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs and configuring the first and second VNFCIs based on the CSAR file and the predetermined test configuration data.  Tejaprakash is also silent on causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF and a second VNFCI of a second VNF, the second VNF being different from the first VNF.  
Melkild teaches causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) and a second VNFCI (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) of a second VNF,  (A VNFC Descriptor 300 may also include an order attribute 310. An order attribute may be used to control the start/stop order of the VNFCs during VNF lifecycle operations such as instantiate and upgrade, Col 7 ln 42-45. the APPC 689 retrieves VNF package archives 500 (See FIG. 5) or package contents 502-542 (See FIG. 5) directly from an SDC 648 in order to instantiate a VNF, Col 11 ln 28-31.  The terms VNFC and VNFC Instance (VNFCI) may be used Interchangeably herein, Col 3 ln 34-36)
the second VNF being different (ie. different types) from the first VNF,  (An SDNC 154 may support multiple VNFs/PNFs and multiple types of VNFs/PNFs, Col 5 ln 60-61.  One or more VNFC instances (VNFCIs) 632 and 634 may reside in VC 606. In accordance with one or more embodiments of the present application, the VNFCIs 632 and 634 are instances of different types of VNFCs, Col 9 ln 58-61)  
receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43);   (The Cloud Service Archive (CSAR) format is used for delivery of VNF packages 400 (See FIG. 4). A CSAR file is a zip file with a well-defined structure, Col 8 ln 27-29.  The VNF provider generates an archive 804 that contains the contents in compliance with the requirements of the destination SDC 648 (See FIG. 6)/106 (See FIG. 1).  The archive may be in the Cloud Service Archive (CSAR) format, Col 14 ln 50-56.  Once the package archive is received by the SDC 648 (See FIG. 6), the manifest file 504 (See FIG. 5) is located and processed 808)
configuring the first and second VNFCIs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) based on the CSAR file;  (Once a VNF is instantiated, the APPC 689 may control, monitor, and update its configuration based on interfaces 692 that it is required to provide. As each VNF is comprised of one or more VNFCs 632-634, the configuration and monitoring interface is implemented on at least one of the VNFCs 632 or 634. Given this, the interfaces 692 are instantiated in one or more VNFCIs 626, Col 11 ln 36-43.  In step 810, the SDC 648 (See FIG. 6)/106 (See FIG. 1) on-boards the traditional VNF package components.  Once the VNFD file 502 (See FIG. 5) is on-boarded, additional VNF package components 406-414 (See FIG. 4) are located and processed, Col 15 ln 3-4, 22-24)
The motivation to combine Tejaprakash with Melkild is the same as for Claim 1.

Regarding Claim 22:
Tejaprakash teaches A computer program product comprising a non-transitory computer-readable storage medium (Fig 3, Storage component 340) having computer-readable instructions stored thereon ([0033] Storage component 340 stores information and/or software related to the operation and use of device 300), the computer-readable instructions being executable by a computerized device (Fig 2, Test Control Device 220) to cause the computerized device (Fig 2, Test Control Device 220) to perform operations comprising:
during the pre-deployment commissioning of the plurality of VNFs, causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (Fig 5, instantiated VNF in the test bed environment) and a second VNFCI of a second VNF ([0064] other (instantiated) VNFs);  ([0069] test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking.  [0080] As shown by reference number 560, based on test controller 516 invoking the set of test cases, test controller 516 can instantiate the VNF in test bed 522, and can configure testing. For example, as shown in FIG. 6, test controller 516 can perform an instantiation step 608. Based on performing instantiation step 608, test controller 516 can perform testing 610).  This shows that each VNF is instantiated in the test environment (pre-deployment).
([0047] test package, previous test packages) containing configuration data (ie. configuration for tests) for commissioning the plurality of VNFs ([0069] multiple VNFs);  ([0041] The test package can include VNF or other SDN functionality for deployment to perform SDN in a network.  The test package can include tests, test scripts, use cases (e.g., to auto generate tests), and/or the like.  The test package can include selection of tests, configuration for tests, and/or the like.  [0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography)
receiving predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases) that is unique to capabilities and properties of the customer network (ie. user, vendor, company, industry, geography) in which the VNFs ([0069] multiple VNFs) are to be commissioned;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0078] FIG. 5, reference number 550, during pre-build phase 504, test controller 516 can generate test cases from a set of test models, and can store the set of test cases for subsequent use. In this way, test controller 516 pre-configures a repository of test cases that can be used for testing a VNF when a VNF is subsequently received and facilitates reuse of test cases for multiple VNFs)
configuring the first and second VNFCIs (Fig 5, instantiated VNF in the test bed environment, [0064] other (instantiated) VNFs) based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases);  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases.  [0081] As shown by reference number 562, test controller 516 can select a set of test cases for testing the VNF in test bed 522, which can correspond to test case definition step 612, VNF or service grouping step 614 (e.g., classifying the VNF based on a type of the VNF to select test cases matching the type of the VNF).  The VNFCIs are configured in the test bed based on the test packages and selected test cases.
based on the test package ([0047] test package, previous test packages) and the predetermined test configuration data ([0078] pre-configured test cases, [0041] previous test cases), instructing the first VNFCI (Fig 5, instantiated VNF in the test bed environment) to interoperate directly with the second VNFCI ([0064] other (instantiated) VNFs) in a predetermined manner;  ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography.  [0064] test control device 220 can execute testing for a test package in connection with other VNFs and SDNs that are to be used for networking to ensure interoperability of current VNFs and SDNs and one or more VNFs or SDNs of the test package).   The test cases are selected based on the received test packages.  The testing is performed between the instantiated VNFs to ensure interoperability.
and determining whether the second VNFCI ([0064] other (instantiated) VNFs) reacts to the instructed direct interoperation in an expected manner (ie. satisfies testing criteria).  ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF)). This shows that if the test is successful then the VNF (second VNFCI) has reacted in an expected manner, ie. acceptable for deployment.
Tejaprakash teaches utilizing a received test package along with previous test packages to determine which previous/pre-configured test cases are a match for configuring the VNFCIs for testing ([0047][0078]).  Tejaprakash does not teach on utilizing a cloud service archive (CSAR) format for these test packages.   Tejaprakash is silent on receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs and configuring the first and second VNFCIs based on the CSAR file and the predetermined test configuration data.  Tejaprakash is also silent on causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF and a second VNFCI of a second VNF, the second VNF being different from the first VNF.  
Melkild teaches causing instantiation of a first VNF component instantiation (VNFCI) of a first VNF (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) and a second VNFCI (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) of a second VNF,  (A VNFC Descriptor 300 may also include an order attribute 310. An order attribute may be used to control the start/stop order of the VNFCs during VNF lifecycle operations such as instantiate and upgrade, Col 7 ln 42-45. the APPC 689 retrieves VNF package archives 500 (See FIG. 5) or package contents 502-542 (See FIG. 5) directly from an SDC 648 in order to instantiate a VNF, Col 11 ln 28-31.  The terms VNFC and VNFC Instance (VNFCI) may be used Interchangeably herein, Col 3 ln 34-36)
the second VNF being different (ie. different types) from the first VNF,  (An SDNC 154 may support multiple VNFs/PNFs and multiple types of VNFs/PNFs, Col 5 ln 60-61.  One or more VNFC instances (VNFCIs) 632 and 634 may reside in VC 606. In accordance with one or more embodiments of the present application, the VNFCIs 632 and 634 are instances of different types of VNFCs, Col 9 ln 58-61)  
receiving at least one cloud service archive (CSAR) file containing configuration data for commissioning the plurality of VNFs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43);   (The Cloud Service Archive (CSAR) format is used for delivery of VNF packages 400 (See FIG. 4). A CSAR file is a zip file with a well-defined structure, Col 8 ln 27-29.  The VNF provider generates an archive 804 that contains the contents in compliance with the requirements of the destination SDC 648 (See FIG. 6)/106 (See FIG. 1).  The archive may be in the Cloud Service Archive (CSAR) format, Col 14 ln 50-56.  Once the package archive is received by the SDC 648 (See FIG. 6), the manifest file 504 (See FIG. 5) is located and processed 808)
configuring the first and second VNFCIs (VNFCs 632 or 634, one or more VNFCIs 626, Col 11 ln 36-43) based on the CSAR file;  (Once a VNF is instantiated, the APPC 689 may control, monitor, and update its configuration based on interfaces 692 that it is required to provide. As each VNF is comprised of one or more VNFCs 632-634, the configuration and monitoring interface is implemented on at least one of the VNFCs 632 or 634. Given this, the interfaces 692 are instantiated in one or more VNFCIs 626, Col 11 ln 36-43.  In step 810, the SDC 648 (See FIG. 6)/106 (See FIG. 1) on-boards the traditional VNF package components.  Once the VNFD file 502 (See FIG. 5) is on-boarded, additional VNF package components 406-414 (See FIG. 4) are located and processed, Col 15 ln 3-4, 22-24)
The motivation to combine Tejaprakash with Melkild is the same as for Claim 1.

Regarding Claim 4:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches wherein the determining comprises at least one of: monitoring operation of the second VNFCI or monitoring operation of the first VNFCI. ([0076] orchestration phase 506 can include a set of tasks, such as test modeling 508, test management 510, test status monitoring.  The set of functionalities can be orchestrated by test controller 516, which can include test bed 522, and which can instantiate source VM 524, tested VNF 526, and target VM 528)

Regarding Claim 10:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches at the VNF testing component, performing VNFCI validation testing, wherein: the VNFCI validation testing is performed before the interoperability testing, ([0043] In some implementations, test control device 220 can perform package validation procedures. For example, test control device 220 can determine that a test package includes a VNF, configuration information for testing, requirements for generating test cases, or the like. In some implementations, test control device 220 can perform security validation procedures)
(ie. satisfies testing criteria).  ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF))

Regarding Claim 11:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 10 as described.
Tejaprakash teaches wherein: the VNFCI validation testing comprises testing that a state of multiple VNFCIs within a given VNF in the plurality of VNFs is as expected, ([0043] Test control device 220 can perform package validation procedures. Test control device 220 can determine that a test package includes a VNF, configuration information for testing, requirements for generating test cases, and perform security validation procedures.  [0081] Test controller 516 can select a set of test cases for testing the VNF in test bed 522, which can correspond to test case definition step 612, VNF or service grouping step 614 (e.g., classifying the VNF based on a type of the VNF to select test cases matching the type of the VNF)
the multiple VNFCIs comprise a cluster of VNFCIs within the given VNF, ([0071] Test control device 220 can define a set of test cases, can classify the set of test cases by VNF of a group of VNFs of the test package, and can shortlist a subset of test cases for execution (based on criticality, resource availability, etc.).  [0080] As shown by reference number 560, based on test controller 516 invoking the set of test cases, test controller 516 can instantiate the VNF in test bed 522, and can configure testing. For example, as shown in FIG. 6, test controller 516 can perform an instantiation step 608. Based on performing instantiation step 608, test controller 516 can perform testing 610)
and the VNFCI validation testing comprises testing consistency across the cluster.  ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF)

Claims 2-3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0104047 (Tejaprakash) in view of US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018 further in view of US PGPub 2020/0028772 (Laslau).

Regarding Claim 2:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on a VNF testing component (Fig 2, Test Control device 220).  However, Tejaprakash (as modified by Melkild) is silent on wherein the VNF testing component is logically distinct from other components within the customer network.

Laslau also teaches wherein the VNF testing component is logically distinct from other components within the customer network. ([0041] Each of tester instances 214-220 may be a logical construct (e.g., virtual machines (VM) or virtual containers) implemented using NFVI 114, e.g., virtual resources implemented using hardware or physical resources from one or more locations, devices, and/or platforms)
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Tejaprakash (as modified by Melkild) by modifying Tejaprakash with the teachings of Laslau, so as to include wherein the VNF testing component is logically distinct from other components within the customer network.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide individual testing components, per each customer’s network and individual VNFs in order to accurately assess the behavior of the VNF instances.  See Laslau, [0086].

Regarding Claim 3:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on a VNF testing component (Fig 2, Test Control device 220).  However, Tejaprakash (as modified by Melkild) is silent on wherein the VNF testing component is logically distinct from the first VNFCI and the second VNFCI.
(ie. VNFTI #2 220) and the second VNFCI. (ie. VNFTI #3 220) ([0089] test TTM 208 may instantiate and/or configure a VNF (e.g., VNFTI #2 220) in the virtual functions space 140. In this example, the VNF may generate and send test packets to other virtual functions (e.g., VNF #2 142 or VNFTI #3 220))
The motivation to combine Tejaprakash (as modified by Melkild) with Laslau is the same as for Claim 2.

Regarding Claim 20:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on a VNF testing component (Fig 2, Test Control device 220).  However, Tejaprakash (as modified by Melkild) is silent that in response to completion of the commissioning of the plurality of VNFs, tearing down the VNF testing component.
Laslau teaches in response to completion of the commissioning of the plurality of VNFs, tearing down the VNF testing component.  ([0031] VNF manager 134 may manage setting up, maintaining, and tearing down VNFs 104.  [0086] In step 806, at least one VNF tester may be configured for testing at least one VNF associated with the NFV infrastructure, wherein the at least one VNF tester may be deployed in a same environment as the at least one VNF and wherein the at least one VNF tester may be instructed to perform behaviors that attempt to impact performance of the at least one VNF).  This shows that the VNF manager is responsible for creation of the VNFs (including the VNF tester) and that as each VNF tester is individual to the customer network, that after completion of testing that the VNF tester would be deconstructed.
The motivation to combine Tejaprakash (as modified by Melkild) is the same as for Claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0104047 (Tejaprakash) in view of US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018 further in view of US PGPub 2019/0342187 (Zavesky).

Regarding Claim 5:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on monitoring VNFs ([0076]) and one or more VNFs ([0064]).  However, Tejaprakash (as modified by Melkild) is silent on monitoring operation of one or more VNFCIs within the plurality of VNFs other than the first VNFCI and the second VNFCI.
Zavesky teaches, in the same field of endeavor, methods which provide automated virtual network function modification using replicated environments and functions to measure and test modified functions against one another before implementation, Abstract.
Zavesky also teaches wherein the determining comprises monitoring operation of one or more VNFCIs within the plurality of VNFs other than the first VNFCI and the second VNFCI. ([0036] Orchestration subsystem 160 includes a performance monitor 166. Performance monitor 166 is configured to monitor performance metrics of a plurality of virtual network functions. These include VNFs of selected service 180 (VF set), other services 186 (VF* set), and VNFs instantiated within hardware and hosted VMs 106')
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Tejaprakash (as modified by Melkild) by modifying Tejaprakash with the teachings of Zavesky, so as to include monitoring operation of one or more VNFCIs within the plurality of VNFs other than the first VNFCI and the second VNFCI.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide more than two integrated VNF services, which would provide flexible options for services to the customers.  See Zavesky, [0032].

Claims 6-9, 12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0104047 (Tejaprakash) in view of US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018 further in view of US PGPub 2019/0052548 (Kojukhov).

Regarding Claim 6:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on environment readiness testing ([0061]).  However, Tejaprakash (as modified by Melkild) is silent on performing, at the VNF testing component, environment readiness testing by interrogating a virtual infrastructure manager (VIM), wherein the environment readiness testing is performed before the interoperability testing.  

Kojukhov also teaches comprising performing, at the VNF testing component (Fig 4, NFV-O 432), environment readiness testing by interrogating a virtual infrastructure manager (VIM) component, (Fig 4, inventory management module 439) of the virtualized environment in the customer network ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the orchestration and workflow management 432. [0086] Inventory management module 439 that maintains inventory catalogues which reflect the current instantiation and allocation of the resources and services within the network mapped into products and/or customer entities).  The service fulfillment module 435 interrogates the VIM (inventory module 439) by using the activation and provisioning module (within the service fulfillment module 435) to determine current status of resources.
wherein the environment readiness testing is performed before the interoperability testing. ([0026] In one embodiment, the VNF may be configured and or modelled prior to performing the second layer of certification. In this case, the online automated VNF certification system may automatically perform the configuration or receive the VNF that was configured/modeled based on the information associated with the VNF after performing the first level of certification for the VNF).  This is performed before the interoperability testing, which is level 2 certification.
interrogating a virtual infrastructure manager (VIM), wherein the environment readiness testing is performed before the interoperability testing.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide a virtual manager of the inventory to separately assess, independently from the main orchestration, the required resources.  Although Tejaprakash does not mention the order of the testing, it would be essential that prior to instantiation of the VNFs, there would be an assessment of resources.  Further, that the interoperability testing could not be accomplished unless the VNFs were instantiated and also, that the end-to-end integration testing would not be attempted until after a successful interoperability test of the VNFs.  

Regarding Claim 7:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 6 as described.
Tejaprakash teaches on environment readiness testing ([0061]).  However, Tejaprakash (as modified by Melkild) is silent on wherein the environment readiness testing is performed before at least instantiation of the first VNFCI and the second VNFCI.
Kojukhov teaches wherein the environment readiness testing is performed before at least instantiation of the first VNFCI and the second VNFCI. ([0021] Fig 1, The online automated VNF certification system performs a first level of certification for the at least one VNF by validating metadata corresponding to the information associated with the at least one VNF. See operation 104. In this case, performing the first level of certification for the VNF may include validating a format and structure associated with the VNF image, which was provided with the information).  This is performed before the instantiation of the VNFs, as the environment readiness testing is determining if resources are available.
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 6.

Regarding Claim 8:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 6 as described.
Tejaprakash teaches performing the environment readiness testing comprises: ascertaining whether the virtualized environment comprises resources sufficient to fulfill commissioning of the plurality of VNFs and the resources comprise one or more of: central processing unit (CPU) resources, storage resources, or memory resources. ([0021] The cloud resources can include compute instances executing in computing resource 225, storage devices provided in computing resource 225, data transfer devices provided by computing resource 225.  [0061] Test control device 220 can test to determine resource utilization of aspects of a test package to determine whether enough computing resources are allocated to testing the test package and can dynamically reallocate resources based on results)
([0061]).  However, Tejaprakash (as modified by Melkild) is silent on performing the environment readiness testing comprises interrogating the VIM component to ascertain whether the virtualized environment comprises resources sufficient to fulfill commissioning of the plurality of VNFs.
Kojukhov teaches interrogating the VIM component (Fig 4, inventory management module 439) to ascertain whether the virtualized environment comprises resources sufficient to fulfill commissioning of the plurality of VNFs. ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the orchestration and workflow management 432. [0086] Inventory management module 439 that maintains inventory catalogues which reflect the current instantiation and allocation of the resources and services within the network mapped into products and/or customer entities)     
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 6.

Regarding Claim 9:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 6 as described.
Tejaprakash teaches on environment readiness testing ([0061]).  However, Tejaprakash (as modified by Melkild) is silent on wherein performing the environment readiness testing 
Kojukhov teaches wherein performing the environment readiness testing comprises interrogating the VIM component (Fig 4, inventory management module 439) to ascertain whether desired configuration for the plurality of VNFs corresponds with configuration available on the VIM component. ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the orchestration and workflow management 432. [0086] Inventory management module 439 that maintains inventory catalogues which reflect the current instantiation and allocation of the resources and services within the network mapped into products and/or customer entities).  The service fulfillment module 435 interrogates the VIM (inventory module 439) by using the activation and provisioning module (within the service fulfillment module 435) to determine current status of resources.
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 6.

Regarding Claim 12:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches performing, at the VNF testing component, end-to-end integration testing of the plurality of VNFs ([0069] test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking), the end-to-end integration testing involving VNFCIs instantiated within each of the VNFs in the plurality of VNFs, ([0064] test control device 220 can perform one or more service chain tests (e.g., to test an end to end service chain of software defined networking (SDN) capabilities).  [0085] test control device 220 can automatically test, certify, and deploy VNFs for use in network 240.  Test control device 220 can integrate tools collocated in a cloud computing environment 230 with test control device 220, external tools (e.g., vendor provided tools), and/or the like into an end-to-end testing platform)
Tejaprakash teaches on end-to-end integration testing ([0085] above).  However, Tejaprakash (as modified by Melkild) is silent on wherein the end-to-end integration testing is performed after the interoperability testing.
Kojukhov teaches wherein the end-to-end integration testing is performed after the interoperability testing. ([0132] The online automated VNF certification system then performs a level three certification of the VNF, which may include executing a plurality of test cases for testing the functionality of the VNF. This may include, for example, testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions).  This end to end testing is done at Level three certification, which is after the interoperability testing (level two certification)
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 6.


Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 12 as described.
Tejaprakash teaches wherein the end-to-end integration testing comprises: configuring each VNFCI instantiated in the plurality of VNFs with predetermined integration test configuration data; ([0047] test control device 220 can determine a similarity between a test package and previous test packages to select previous test cases, such as based on a VNF type, an SDN type, a test package source, e.g., a user, a vendor, a company, an industry, a geography)
and determining whether each VNFCI operates in an expected manner during end-to-end integration testing. ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF))

Regarding Claim 15:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 14 as described.
Tejaprakash teaches wherein the predetermined integration test configuration data comprises generic predetermined integration test configuration data which is suitable for ([0069] In some implementations, test control device 220 can upload a VNF of the test package to a repository for use (e.g., an external repository as described herein, a data structure of cloud computing environment 230, etc.). In some implementations, test control device 220 can store multiple VNFs in a single repository (from multiple vendors, multiple developers, etc.) to provide end-to-end VNF functionalities for networking)

Regarding Claim 16:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 12 as described.
Tejaprakash teaches further comprising: performing, at the VNF testing component, acceptance testing of the plurality of VNFs, ([0082] test controller 516 can provide one or more test reports identifying a result of the testing, such as a test report indicating test success, test failure, an error for correction test controller 516 can perform one or more post reporting steps, such as package certification step 624 ( e.g., certifying that the VNF satisfies one or more testing criteria for deployment), package acceptance step 626 (e.g., accepting the VNF for deployment step), VNF deployment step 628 (e.g., deploying the VNF))
Tejaprakash teaches on acceptance testing ([0082] above).  However, Tejaprakash (as modified by Melkild) is silent on wherein the acceptance testing is performed after the interoperability testing, and wherein the acceptance testing is performed after the end-to-end integration testing.  
([0131] level two certification may include validating communication with VNF VM(s)).  Level two certification involves interoperability testing, which is performed before acceptance testing (done at fourth level certification)
and wherein the acceptance testing is performed after the end-to-end integration testing. ([0132] level three certification of the VNF, which may include testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions).  Level three certification is performed prior to acceptance testing (done at fourth level certification)
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 6.

Regarding Claim 18:
Tejaprakash (as modified by Melkild) teaches the invention of Claim 1 as described.
Tejaprakash teaches on a VNF testing component (Fig 2, Test Control device 220) in a cloud environment.  However, Tejaprakash (as modified by Melkild) is silent on wherein the VNF testing component is comprised in a virtual machine configured to commission the plurality of VNFs in the virtualized environment in the customer network.
Kojukhov teaches wherein the VNF testing component (Fig 4, NFV-O 432) is comprised in a virtual machine (Fig 4, NFV management system 411) configured to commission the plurality of VNFs in the virtualized environment in the customer network. ([0069] Virtual machines may run on top of the hardware unit 323 and a VNF may be run on one or more of such virtual machines.  [0070] The hardware unit 323 is operative to process virtual network functions (VNFs), VNF instances, network function virtualization orchestration (NFV-O) software, modules and functions, data center management software, and/or cloud management systems (CMS).  [0046] The term VNF instance (VNF-I) refers to a particular process or task executing the VNF program by a particular virtual machine)
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Tejaprakash (as modified by Melkild) by modifying Tejaprakash with the teachings of Kojukhov, so as to include wherein the VNF testing component is comprised in a virtual machine configured to commission the plurality of VNFs in the virtualized environment in the customer network.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to create each testing component individually customized per the requirements of each customer.

Regarding Claim 19:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 18 as described.
Tejaprakash teaches on using test models for case configuration, test case generation ([0076]).  However, Tejaprakash (as modified by Melkild) is silent on further comprising: at the virtual machine, obtaining commissioning data defining how the plurality of VNFs have been commissioned, wherein the VNF testing component employs at least a part of the obtained commissioning data in testing of the plurality of VNFs.
([0026] In one embodiment, the VNF may be configured and or modelled prior to performing the second layer of certification. In this case, the online automated VNF certification system may automatically perform the configuration or receive the VNF that was configured/modeled based on the information associated with the VNF after performing the first level of certification for the VNF)
The motivation to combine Tejaprakash (as modified by Melkild) with Kojukhov is the same for Claim 18.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0104047 (Tejaprakash) in view of US Patent 11,018,899 (Melkild) provisional priority date 12/26/2018 further in view of US PGPub 2019/0052548 (Kojukhov) more in view of US PGPub 2019/0342187 (Zavesky).

Regarding Claim 13:
Tejaprakash (as modified by Melkild & Kojukhov) teaches the invention of Claim 12 as described.
Tejaprakash teaches wherein the end-to-end integration testing comprises testing operation of all VNFCIs instantiated in the plurality of VNFs, including the first VNFCI, the second VNFCI, ([0064] test control device 220 can execute testing for a test package in connection with other VNFs and SDNs that are to be used for networking to ensure interoperability of current VNFs and SDNs and one or more VNFs or SDNs of the test package)
Tejaprakash teaches on end-to-end integration testing ([0085] above) and one or more VNFs ([0064]).  However, Tejaprakash (as modified by Melkild & Kojukhov) is silent on wherein the end-to-end integration testing comprises testing operation of all VNFCIs instantiated in the plurality of VNFs, including at least one other VNFCI.  
Zavesky teaches wherein the end-to-end integration testing comprises testing operation of all VNFCIs instantiated in the plurality of VNFs, including at least one other VNFCI.  ([0036] Orchestration subsystem 160 includes a performance monitor 166. Performance monitor 166 is configured to monitor performance metrics of a plurality of virtual network functions. These include VNFs of selected service 180 (VF set), other services 186 (VF* set), and VNFs instantiated within hardware and hosted VMs 106')
The motivation to combine Tejaprakash (as modified by Melkild & Kojukhov) with Zavesky is the same for Claim 5.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454